           Case 1:19-cv-10738-RA Document 54 Filed 06/19/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GEORGETTE FLEISCHER,

                                 Petitioner,

                          v.                                         19-CV-10738 (RA)

 BARNARD COLLEGE; LOCAL 2110 OF                                            ORDER
 THE UNITED AUTOMOBILE and
 AEROSPACE AND AGRIGULTURAL
 IMPLEMENT WORKERS OF AMERICA
 (UAW),

                                 Respondents.
RONNIE ABRAMS, United States District Judge:

        On May 21, 2020, Respondent Barnard College filed a motion to dismiss Petitioner

Georgette Fleischer’s First Amended Complaint. Dkt. 49. On May 26, 2020, Petitioner filed a

brief that the Court construes as a response in opposition to the motion. Dkt 51. Barnard has yet

to file a reply. No later than June 26, 2020, Barnard shall either file its reply, or file a letter

stating that it does not intend to file a reply. If Barnard informs the Court that it does not intend

to file a reply, the Court will deem the motion fully briefed and take it under submission.

SO ORDERED.

 Dated:    June 19, 2020
           New York, New York

                                                                 RONNIE ABRAMS
                                                              United States District Judge
